Exhibit 10.3

INCENTIVE STOCK OPTION AWARD CERTIFICATE

Non-transferable

GRANT TO

 

 

 

(the “Optionee”)

the right to purchase from ScanSource, Inc. (the “Company”)

_____________ shares of its common stock, no par value, at the price of $_______
per share (the “Shares”)

pursuant to and subject to the provisions of the ScanSource, Inc. Amended and
Restated 2002 Long-Term Incentive Plan (the “Plan”) and to the terms and
conditions set forth in this Award Certificate (the “Award Certificate”).

By accepting the Incentive Stock Option (the “Option”) described herein, the
Optionee shall be deemed to have agreed to the terms and conditions set forth in
this Award Certificate and the Plan and understands and agrees that this Award
Certificate constitutes an agreement between the Optionee and the Company.

Unless vesting is accelerated in accordance with the Plan or the Award
Certificate, the Option shall vest and become exercisable ratably in three
annual installments, commencing as of the first anniversary of the Grant Date
(as defined below), provided that Grantee has been continuously employed by the
Company: from the Grant Date until each respective anniversary of the Grant
Date.

IN WITNESS WHEREOF, ScanSource, Inc., acting by and through its duly authorized
officers, has caused this Award Certificate to be executed as of the Grant Date.

 

SCANSOURCE, INC.

By:   _____________________ Its:   Authorized Officer

Grant Date (the “Grant Date”):

Updated 12/09



--------------------------------------------------------------------------------

AWARD CERTIFICATE TERMS AND CONDITIONS

1. Grant of Option. ScanSource, Inc. (the “Company”) hereby grants to the
Optionee named on Page 1 hereof (the “Optionee”), under the ScanSource, Inc.
Amended and Restated 2002 Long-Term Incentive Plan (the “Plan”), an Incentive
Stock Option (the “Option”) to purchase from the Company, on the terms and on
conditions set forth in this Award Certificate, the number of shares indicated
on Page 1 of the Company’s no par value common stock, at the exercise price per
share set forth on Page 1. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Plan.

2. Vesting of Option. The Option shall vest and become exercisable in accordance
with the schedule shown on page 1 of this Award Certificate. Notwithstanding the
foregoing vesting schedule, (a) upon the Optionee’s death or Disability during
his or her Continuous Status as a Participant, or (b) upon the Optionee’s
Retirement, or (c) if the Optionee’s employment is terminated by the Company
without Cause or by the Optionee for Good Reason within twelve (12) months after
the effective date of a Change in Control, then the Option shall become fully
vested and exercisable.

3. Term of Option and Limitations on Right to Exercise. The term of the Option
will be for a period of ten years, expiring at 5:00 p.m., Eastern Time, on the
tenth anniversary of the Grant Date (the “Expiration Date”). To the extent not
previously exercised, the Option will lapse prior to the Expiration Date upon
the earliest to occur of the following circumstances:

(a) Three months after the termination of the Optionee’s Continuous Status as a
Participant for any reason other than (i) termination for Cause or (ii) by
reason of the Optionee’s death or Disability.

(b) Twelve months after the date of the termination of the Optionee’s Continuous
Status as a Participant by reason of Disability.

(c) Twelve months after the date of the Optionee’s death, if the Optionee dies
while employed, or during the three-month period described in subsection (a)
above or during the twelve-month period described in subsection (b) above and
before the Option otherwise lapses. Upon the Optionee’s death, the Option may be
exercised by the Optionee’s beneficiary designated pursuant to the Plan.

(d) 5:00 p.m., Eastern Time, on the date of the termination of the Optionee’s
Continuous Status as a Participant if such termination is for Cause.

Subject to compliance with Section 409A of the Code, the Committee may, prior to
the lapse of the Option under the circumstances described in sections (a), (b),
(c) or (d) above, extend the time to exercise the Option as determined by the
Committee in writing, but if the Option is so extended, then to the extent that
the Option is exercised more than three months after the termination of the
Optionee’s employment other than by death or Disability, or more than one year
after the Optionee’s Disability, the Option will automatically become a
Non-Qualified Stock Option. If the Optionee or his or her beneficiary exercises
the Option after termination of employment or service, the Option may be
exercised only with respect to the portion of the Option that was otherwise
vested on the date of the Optionee’s termination of employment or service,
including any portion of the Option that became vested by acceleration under
section 2.

4. Exercise of Option. The Option shall be exercised by (a) written notice
directed to the Secretary of the Company or his or her designee at the address
and in the form specified by the Secretary from time to time, and (b) payment to
the Company in full for the Shares subject to such exercise (unless the exercise
is a broker-assisted cashless exercise, as described below). If the person
exercising the Option is not the Optionee, such person shall also deliver with
the notice of exercise appropriate proof of his or her right to exercise the
Option. Payment for such Shares shall be in (a) cash, (b) Shares previously
acquired by the purchaser, (c) withholding of Shares from the Option, or (d) any
combination thereof, for the number of Shares specified in such written notice.
The value of surrendered or withheld Shares for this purpose shall be the Fair
Market Value as of the last trading day immediately prior to the exercise date.
To the extent permitted under Regulation T of the Federal Reserve Board, and
subject to applicable securities laws and any limitations as may be applied from
time to time by the Committee (which need not be uniform), the Option may be
exercised through a broker in a so-called “cashless exercise” whereby the broker
sells Shares subject to the Option on behalf of the Optionee and delivers cash
sales proceeds to the Company in payment of the exercise price. In such case,
the date of exercise shall be deemed to be the date on which notice of exercise
is received by the Company and the exercise price shall be delivered to the
Company by the settlement date

5. Notification of Disposition; Withholding; Tax Matters. The Optionee agrees to
notify the Company in writing within 30 days of any disposition of Shares
acquired by the Optionee pursuant to the exercise of the Option, if such
disposition occurs within two years of the Grant Date, or one year of

 

2



--------------------------------------------------------------------------------

the date of exercise, of the Option. The Company or any Affiliate has the
authority and the right to deduct or withhold, or require the Optionee to remit
to the Company or an Affiliate, an amount sufficient to satisfy any federal,
state, and local taxes required by law to be withheld with respect to the Option
or the Shares. The withholding requirement may be satisfied, in whole or in
part, at the election of the Company, by withholding from the Shares otherwise
issuable that number of Shares having a Fair Market Value on the date of
withholding equal to the minimum amount (and not any greater amount) required to
be withheld for tax purposes, all in accordance with such procedures as the
Committee establishes. The obligations of the Company under this Award
Certificate will be conditional on such payment or arrangements, and the Company
or, where applicable, its Affiliates, will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
the Optionee. The Optionee acknowledges that the Company has made no warranties
or representations to the Optionee with respect to the legal, tax or investment
consequences (including but not limited to income tax consequences) related to
the grant of the Option or the acquisition or disposition of the Shares (or any
other benefit), and the Optionee is in no manner relying on the Company or its
representatives for legal, tax or investment advice related to the Option or the
Shares. The Optionee acknowledges that there may be adverse tax consequences
upon the grant of the Option and/or the acquisition or disposition of the Shares
subject to the Option and that the Optionee has been advised that he or she
should consult with his or her own attorney, accountant and/or tax advisor
regarding the transactions contemplated by the Option and this Award
Certificate. The Optionee also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Optionee.

6. Beneficiary Designation. The Optionee may, in the manner determined by the
Committee, designate a beneficiary to exercise the rights of the Optionee
hereunder and to receive any distribution with respect to the Option upon the
Optionee’s death. A beneficiary, legal guardian, legal representative, or other
person claiming any rights hereunder is subject to all terms and conditions of
this Award Certificate and the Plan and to any additional restrictions deemed
necessary or appropriate by the Committee. If no beneficiary has been designated
or survives the Optionee, the Option may be exercised by the legal
representative of the Optionee’s estate, and payment shall be made to the
Optionee’s estate. Subject to the foregoing, a beneficiary designation may be
changed or revoked by the Optionee at any time provided the change or revocation
is filed with the Company.

7. Limitation of Rights. The Option does not confer to the Optionee or the
Optionee’s beneficiary designated pursuant to section 6 any rights of a
shareholder of the Company unless and until Shares are in fact issued to such
person in connection with the exercise of the Option. Nothing in this Award
Certificate shall interfere with or limit in any way the right of the Company or
any Affiliate to terminate the Optionee’s employment or service at any time, nor
confer upon the Optionee any right to continue in the employ or service of the
Company or any Affiliate.

8. Restrictions on Transfer and Pledge. No right or interest of the Optionee in
the Option may be pledged, encumbered, or hypothecated to or in favor of any
party other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of the Optionee to any other party other than the
Company or an Affiliate. The Option is not assignable or transferable by the
Optionee other than by will or the laws of descent and distribution (or as
otherwise provided under the Plan). The Option may be exercised during the
lifetime of the Optionee only by the Optionee.

9. Interpretation. It is the intent of the parties hereto that the Option
qualifies for incentive stock option treatment pursuant to, and to the extent
permitted by, Section 422 of the Code. All provisions hereof are intended to
have, and shall be construed to have, such meanings as are set forth in
applicable provisions of the Code and Treasury Regulations to allow the Option
to so qualify. To the extent that any portion of the Option fails to qualify for
incentive stock option treatment pursuant to Section 422 of the Code, such
nonqualifying portion of the Option shall be a Non-Qualified Stock Option.

10. Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Award Certificate and this Award Certificate shall be
governed by and construed in accordance with the Plan. In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Award Certificate, the provisions of the Plan shall be controlling and
determinative.

11. Successors. This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.

 

3



--------------------------------------------------------------------------------

12. Severability. If any one or more of the provisions contained in this Award
Certificate is invalid, illegal or unenforceable, the other provisions of this
Award Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

13. Notice. Notices and communications under this Award Certificate must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to: ScanSource, Inc., 6 Logue Court, Greenville, SC
29615, Attn: Secretary, or any other address designated by the Company in a
written notice to the Optionee. Notices to the Optionee will be directed to the
address of the Optionee then currently on file with the Company, or at any other
address given by the Optionee in a written notice to the Company.

 

4